DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-2 and 4-11 are rejected.
	Claim 3 has been cancelled.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-11 are finally rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (DE851483C).
	With respect to claim 1, Hoffmann discloses a device for separating mixtures of solids with water or heavy liquids (see paragraph 0001 of English Machine Translation), as shown in Fig. 1, having: at least one vessel 1, as shown in Fig. 1, comprising: an outer surface, as shown in Fig. 1; a substantially spherical internal surface that defines a substantially spherical interior volume, as shown in Fig. 1; an inlet port 4 in the at least 
	The limitations “wherein the spherical shape and the uninterrupted extension of the substantially spherical internal surface and the tangential alignment of the inlet port cause at least some of the solid particles to follow a trajectory that spirals circularly and downward along the substantially spherical internal surface from the inlet port to the drain port; and wherein the uninterrupted extension of the substantially spherical internal surface and the tangential alignment of the inlet port cause at least some of the moving fluid to follow an uninterrupted trajectory from the inlet port to the outlet port” are considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Hoffmann teaches all the claimed structural element, and therefore, it is inherent and/or obvious that it is capable of performing the intended use.

	With respect to claim 4, Hoffmann discloses wherein the outer surface and the internal surface define a wall, as shown in Fig. 1.

	With respect to claim 5, Hoffmann discloses wherein the inlet port 4 is positioned above a midplane of the at least one vessel 1, as shown in Fig. 1.

	With respect to claim 6, Hoffmann discloses wherein the midplane is horizontal, as shown in Fig. 1.

	With respect to claim 7, Hoffmann discloses wherein the inlet port 4 is horizontal, as shown in Fig. 1.

	With respect to claim 8, Hoffmann discloses wherein the inlet port 4 is fluidly coupled to an inlet tube, as shown in Figs. 1-2.

	With respect to claim 9, Hoffmann discloses wherein the at least one vessel 1 comprises a plurality of vessels, and wherein at least one of the plurality of vessels is fluidly coupled in one of series and parallel with another of the plurality of vessels (see paragraph 0002 of English Machine Translation).

	With respect to claim 10, Hoffmann discloses wherein the at least one vessel 1 comprises an upper chamber half and a lower chamber half, as shown in Fig. 1.

	With respect to claim 11, Hoffmann discloses coupling the at least one vessel 1 to a source of the moving fluid via the inlet port 4, as shown in Fig. 1; introducing the .


Claim 2 is finally rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (DE851483C) in view of Magnus et al. (US 2016/0375386) [hereinafter Magnus].
	With respect to claim 2, Hoffmann lacks at least one filter located in one of a) within the at least one vessel, b) at the outlet port, and c) near the outlet port.
	Magnus discloses a sand separator 100, as shown in Fig. 3, having: at least one vessel 101 comprising; an outer surface, as shown in Fig. 3; a substantially spherical internal surface, as shown in Fig. 3; an inlet port 116 in the vessel 101, as shown in Fig. 3; an outlet port 115A in said vessel 101 allowing exit of the fluid stream, as shown in Fig. 3; and a drain port 115B in a lower region of the vessel 101, as shown in Fig. 3.  Magnus further a pressure differential is established between an inlet 16 to a second sand separation stage 15 and a first outlet 15A of second separation stage 15 and this pressure differential may be established by providing a restriction 20 in the flow of fluid exiting a first separation stage 14 by way of exit 14 A (see paragraph 0036).  The restriction 20 may be a filter (see paragraph 0036).  It would have been obvious to provide the device disclosed by Hoffmann with a filter near the outlet port, as taught by Magnus, in order to establish a pressure differential between two separators (see paragraph 0036 of Magnus) and to further filter the exiting fluid.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In response to applicant’s argument that Magnus lacks the new limitation “wherein the substantially spherical internal surface extends continuously and uninterrupted from the inlet port to the drain port and from the inlet port to the outlet port” because Magnus teaches that at least two of the ribs 25, plate 24 and collar 26 must be present in the vessel: This argument is persuasive.  Magnus does not disclose the internal surface being uninterrupted from the inlet port to the outlet port since Magnus teaches the presence of at least two of the ribs 25, plate 24 and collar 26.  However, Hoffmann teaches the new limitations, as stated above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778